Order entered December 21, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01524-CV
                                     No. 05-15-01525-CV

                      IN RE RILEY JOHN WILLIAMS III, Relator
                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause No. F-0945394-J, F-1323990-J

                                           ORDER
                           Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs, if any, of this original proceeding.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE